Citation Nr: 0501357	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  00-16 512A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
and right shoulder disorders.

3.  Entitlement to service connection for left and right 
shoulder disorders.

4.  Entitlement to a rating in excess of 10 percent prior to 
June 29, 2000, for medial compartment osteoarthritis with 
genu varus of the right knee.

5.  Entitlement to a rating in excess of 10 percent prior to 
August 28, 1997, for residuals of a right knee wound with 
instability.

6.  Entitlement to a rating in excess of 20 percent for 
medial compartment osteoarthritis with genu varus of the 
right knee.

7.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee wound with instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes the issues listed on 
the title page of this decision have been perfected for 
appellate review.

In a June 2000 rating decision the RO denied reopening the 
veteran's service connection claim for left and right 
shoulder disorders.  In a January 2002 rating decision the RO 
denied entitlement to service connection for residuals of a 
neck injury and granted an increased 20 percent rating for 
residuals of a right knee injury with genu varus and 
osteoarthritis.

In a June 2002 rating decision the RO found clear and 
unmistakable error in a prior rating decision and granted 
entitlement to separate ratings for medial compartment 
osteoarthritis with genu varus of the right knee, assigned a 
10 percent rating from August 28, 1997, and a 20 percent 
rating from June 29, 2000, and for residuals of a right knee 
wound with instability, assigned a 10 percent rating from 
August 31, 1981, and a 20 percent rating from 
August 28, 1997.

In April 2003, the Board remanded the issues of whether new 
and material evidence was received to reopen a claim for 
entitlement to service connection for a bilateral shoulder 
disorders and entitlement to service connection for a neck 
disorder to allow the veteran an opportunity to present 
evidence at a personal hearing.  The RO was also instructed 
to issue a statement of the case as to the issues of 
entitlement to a rating in excess of 20 percent for medial 
compartment osteoarthritis with genu varus of the right knee 
and entitlement to a rating in excess of 20 percent for 
residuals of a right knee wound with instability.

In November 2004, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  

The Board notes that the issues on appeal concerning the 
veteran's service-connected right knee disabilities are 
limited to these specific residual orthopedic disorders, but 
that his statements expressing dissatisfaction with prior 
rating action may be construed as raising a claim for 
residual muscle injuries as a result his gunshot wound.  The 
Board also notes that the veteran's May 11, 2004, and 
August 7, 2004, correspondence may be construed as raising 
claims for an earlier effective date for the award of 
entitlement a total rating based on individual 
unemployability and for entitlement to service connection for 
right hip and back disorders.  These matters are referred to 
the RO for appropriate action.

The issues of entitlement to service connection for left 
shoulder, right shoulder, and neck disorders are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In an October 1981 rating decision the RO denied 
entitlement to service connection for left and right shoulder 
disorders, essentially based upon a finding that the evidence 
did not demonstrate that a chronic disorder was manifest 
during active service.

2.  Evidence added to the record since the October 1981 
rating decision includes new evidence demonstrating chronic 
left and right shoulder disabilities and thus bears directly 
and substantially upon the specific matter under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

3.  The veteran's service-connected medial compartment 
osteoarthritis with genu varus of the right knee prior to 
June 29, 2000, was manifested by X-ray evidence of arthritis 
without evidence of limitation of extension, or limitation of 
flexion to 30 degrees, including as a result of dysfunction 
due to pain.

4.  The veteran's service-connected residuals of a right knee 
wound with instability prior to August 28, 1997, were 
manifested by no more than slight recurrent subluxation or 
lateral instability.

5.  The veteran's service-connected medial compartment 
osteoarthritis with genu varus of the right knee is presently 
manifested by limitation of right leg flexion, without 
limitation of extension, or flexion limited to 15 degrees, 
including as a result of dysfunction due to pain.

6.  The veteran's service-connected residuals of a right knee 
wound with instability is presently manifested by no more 
than moderate recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claims for entitlement to service connection for left and 
right shoulder disorders are reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  A rating in excess of 10 percent prior to June 29, 2000, 
for medial compartment osteoarthritis with genu varus of the 
right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5260 (2004).

3.  A rating in excess of 10 percent prior to 
August 28, 1997, for residuals of a right knee wound with 
instability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5257 
(2004).

4.  A rating in excess of 20 percent for medial compartment 
osteoarthritis with genu varus of the right knee is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5260 (2004).

5.  A rating in excess of 20 percent for residuals of a right 
knee wound with instability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in April 2001, April 2002, and October 2002.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer of the veteran's case to the Board.  
The issues on appeal were re-adjudicated and statements of 
the case were provided to the veteran in December 2002 and 
April 2003.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters generally informed the 
veteran of the evidence not of record that was necessary to 
substantiate his claims and identified which parties were 
expected to provide such evidence.  Although the letters did 
not specifically address the VCAA "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claims.  
In fact, 38 C.F.R. § 3.159(b)(1), which includes this 
"fourth element," was cited in the December 2002 statement 
of the case.  In light of the actual notice provided, the 
Board finds that any content deficiency in the notice letters 
was non-prejudicial error.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in November 2001 and August 
2002.  The available medical evidence is sufficient for 
adequate determinations of the issues addressed in this 
decision.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

New and Material Evidence Claim

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  
38 C.F.R. § 3.156(a).  A review of the record shows the 
veteran submitted a request to reopen his claim for 
entitlement to service connection for his shoulder disorders 
in August 1999.

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must have been neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must have 
been "so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In an October 1981 rating decision the RO denied entitlement 
to service connection for left and right shoulder disorders.  
The determination was essentially based upon a finding that 
the evidence did not demonstrate that a chronic disorder was 
manifest during active service.  The veteran did not appeal 
that determination and it has become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

The Board finds that the evidence added to the claims file 
since the October 1981 rating decision includes new evidence, 
which bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  This evidence consists of a VA treatment report 
dated in June 2001 indicating chronic shoulder disorders and 
the veteran's November 2004 testimony concerning treatment he 
received for his shoulder disorders during and soon after 
active service.  As this evidence was not of record at the 
time of the last final decision and as it addresses directly 
the basis for the prior denial of the veteran's claims, it is 
"new and material" and the claims must be reopened.

The Board finds, however, that additional development is 
required for an adequate determination on the merits.  
Therefore, the issues are addressed in the remand section of 
this decision.

Increased Rating Claims

Factual Background.  Service records show the veteran 
sustained gunshot wounds to the lower and upper right leg 
during combat in Vietnam in February 1966.  No medical 
reports describing the wounds are of record.  The veteran's 
August 1966 separation examination revealed a normal clinical 
evaluation of the lower extremities.  The veteran denied any 
lower extremity problems in his report of medical history.  

On VA examination in September 1981 the veteran complained of 
right knee swelling and giving way when walking and right leg 
stiffness when the leg was kept in certain positions for 
prolonged periods of time.  The examiner noted small scars in 
the area around the right knee.  There was full range of 
motion to the right knee.  X-rays revealed marginal spurring 
consistent with traumatic arthritis.  The diagnoses included 
residuals of gunshot and shell fragment wounds to the right 
leg, right knee, and right thigh.  

In an October 1981 rating decision the RO established service 
connection for residuals of a right knee wound with marginal 
spurring by X-ray.  A 10 percent rating was assigned 
effective from August 31, 1981, under the criteria for 
Diagnostic Codes 5010-5257.  

On VA examination in April 1996 the veteran reported he 
injured his right knee when he fell after being shot in the 
right lower extremity.  The examiner noted there was some 
evidence of right medial compartment degenerative arthritis, 
but range of motion of the knee was normal.  There was some 
patellofemoral grating, but no evidence of instability.  The 
diagnoses included mild degenerative arthritis of the right 
knee.  

VA examination in November 1997 noted subjective complaints 
of right knee pain.  The veteran reported he used analgesics 
as necessary, but denied using crutches, braces, or canes.  
The examiner noted there was full range of motion and no 
evidence of elicited pain, fatigue, weakness, lack of 
endurance, effusion, instability, redness, heat, ankylosis, 
or inflammatory arthritis.  The veteran's weight bearing was 
good and his gait was normal.  X-rays revealed moderate 
osteoarthritic changes.  The diagnosis was painful right 
knee.

Private medical records dated in November 1997 noted the 
veteran complained of right knee pain with occasional giving 
way and swelling.  The examiner noted the veteran was in no 
acute distress and that his thighs were muscular.  There was 
marked varus alignment, right worse than left, positive 
tenderness along the medial joint line, crepitation on 
motion, and pain laterally with valgus stress.  There was no 
evidence of effusion and Lachman's and posterior drawer signs 
were negative.  X-rays revealed advanced medial compartment 
osteoarthritis, lateral tibial subluxation, and lateral 
tibial osteophyte formation.

In correspondence dated in June 2000 the veteran requested 
entitlement to an increased rating for his right knee 
disorder.  He reported he had been given a brace in May 2000 
that helped with stability but did not alleviate his pain.  

On VA examination in November 2001 the veteran complained of 
some swelling and limited motion of the right knee.  He 
reported he used medication for pain relief.  He stated he 
was able to walk slowly for approximately 30 minutes at a 
time and that he had been told that he would need knee 
replacement.  The examiner noted the veteran had an erect 
posture and a normal gait.  Range of motion studies revealed 
right knee motion from 0 to 90 degrees without discomfort and 
from 0 to 110 degrees with mild discomfort.  There was 
evidence of right thigh muscle atrophy as compared to the 
left and moderate genu valgus on the right.  The veteran was 
able to bend his knee to 90 degrees on weightbearing and 
could walk on his heels and toes.  No ligamentous instability 
was demonstrated and there was no evidence of specific 
swelling upon examination.  The diagnosis was residuals of 
right knee injury with genu varus and osteoarthritis with 
pain, swelling, and limited range of motion.  

Private medical records dated in November 2001 noted the 
veteran was wearing a varus-unloading knee brace and that he 
complained of continued pain with activity.  X-rays of both 
knees revealed marked varus angulation and medial compartment 
bone-on-bone.  The diagnosis was advanced medial compartment 
osteoarthritis.  The examiner noted that at some point in the 
not-to-distant future the veteran would need to consider knee 
arthroplasty.

In a January 2002 rating decision the RO granted an increased 
20 percent rating for residuals of a right knee injury with 
genu varus and osteoarthritis.  In a June 2002 rating 
decision the RO granted entitlement to separate ratings for 
medial compartment osteoarthritis with genu varus of the 
right knee, assigned a 10 percent rating from August 28, 
1997, and a 20 percent rating from June 29, 2000, and for 
residuals of a right knee wound with instability, assigned a 
10 percent rating from August 31, 1981, and a 20 percent 
rating from August 28, 1997.

In statements in support of the claim the veteran and his 
spouse described how his daily activities were limited as a 
result of right knee pain and swelling.  It was noted that he 
used medication for symptom relief.  

On VA examination in August 2002 the veteran complained of 
daily right knee pain with no significant increase in knee 
motion.  He reported he only walked when necessary and that 
he used a cane when he was required to walk because of 
balance problems.  He stated he used a knee brace and took 
medication for pain relief.  The examiner noted the veteran 
was a large muscular man with good posture.  His gait was 
careful and antalgic.  He walked with a limp favoring the 
right lower extremity.  There was some obvious genu valgus 
deformity to the right knee and obvious wasting to the lower 
portion of the quadriceps above the knee.  He could not 
completely extend the knee while in the standing position.  
The examiner noted the knee was not obviously swollen, but 
that there was slight effusion to palpation.  The knee was 
tender to the medial, lateral, and posterior aspects adjacent 
to the patella.  

The veteran was able to stand on his toes for a few minutes, 
but only with discomfort.  He could stand on his heels 
without discomfort.  He was unable to perform a knee bend 
because of complaints of right knee pain.  Range of motion 
was from 0 to 95 degrees.  The knee was stable to medial, 
lateral, posterior, and anterior stress.  The diagnosis was 
degenerative arthritis of the right knee with genu valgus 
deformity, pain, and limited motion.  

In subsequent statements in support of his claim the veteran 
asserted the reported VA examination findings were erroneous.  
He claimed his knee problems were severe and stated no 
swelling had been demonstrated because he used medication.  
He reiterated his claim that his knee problems limited his 
daily activities.  At his personal hearing in November 2004 
the veteran asserted his belief that his right knee disorder 
had never been properly evaluated.  

Analysis.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2004).

Compensable ratings are assigned for impairment of the tibia 
and fibula with malunion resulting in slight knee or ankle 
disability (10 percent), for malunion with moderate knee or 
ankle disability (20 percent), for malunion with marked knee 
or ankle disability (30 percent), and for impairment of the 
tibia and fibula with nonunion and loose motion, requiring a 
brace (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2004).  

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  A 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

VA regulations also provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation under DC 5165.  The 40 percent rating may be 
further combined with rating for disabilities above the knee 
but not to exceed the above the knee amputation elective 
level.  38 C.F.R. § 4.68 (2004).

In this case, as a preliminary matter, the Board notes that 
separate disability ratings have been awarded for the 
veteran's service-connected right knee disorders for medial 
compartment osteoarthritis with genu varus (Diagnostic Codes 
5010-5262) and for residuals of a right knee wound with 
instability (Diagnostic Code 5257).  The Board finds, 
however, that there is no evidence of any tibia or fibula 
impairment manifested by nonunion or malunion and that the 
veteran's service-connected right knee osteoarthritis is more 
appropriately rated under Diagnostic Codes 5010-5260 for 
limitation of leg flexion.  The Board further finds that the 
facts in this case demonstrate separate ratings under the 
criteria of Diagnostic Codes 5257 and 5262 on the same 
symptom manifestations would violate the prohibition against 
pyramiding ratings.  See 38 C.F.R. § 4.14.

Based upon the evidence of record, the Board finds the 
veteran's service-connected medial compartment osteoarthritis 
with genu varus of the right knee prior to June 29, 2000, was 
manifested by X-ray evidence of arthritis without limitation 
of extension or flexion limited to 30 degrees, including as a 
result of dysfunction due to pain.  On VA examination in 
September 1981 the veteran complained of pain and swelling 
and X-rays revealed marginal spurring consistent with 
traumatic arthritis.  The Board notes, however, that VA 
examinations in April 1996 and November 1997 revealed a full 
range of motion to the right knee.  Therefore, the Board 
finds higher or "staged" ratings in excess of 10 percent 
prior to June 29, 2000, for medial compartment osteoarthritis 
with genu varus of the right knee are not warranted.

The Board also finds the veteran's service-connected 
residuals of a right knee wound with instability prior to 
August 28, 1997, was manifested by no more than slight 
recurrent subluxation or lateral instability.  Although the 
veteran complained of his right knee giving way on VA 
examination in September 1981, there is no objective evidence 
of recurrent subluxation or lateral instability prior to 
August 28, 1997.  The veteran's subsequent statements 
alluding to occasional giving way are further evidence of no 
more than a slight disability.  Therefore, the Board finds 
higher or "staged" ratings in excess of 10 percent prior to 
August 28, 1997, for residuals of a right knee wound with 
instability are not warranted.

The Board finds the veteran's service-connected medial 
compartment osteoarthritis with genu varus of the right knee 
is presently manifested by limitation of right leg flexion.  
There is no evidence, however, of any limitation of extension 
nor of flexion limited to 15 degrees, including as a result 
of dysfunction due to pain.  Range of motion studies in 
November 2001 revealed right knee motion from 0 to 90 degrees 
without discomfort and in August 2002 from 0 to 95 degrees.  
Therefore, higher or "staged" ratings in excess of 
20 percent for the veteran's service-connected medial 
compartment osteoarthritis with genu varus of the right knee 
are not warranted.

The Board also finds that the veteran's service-connected 
residuals of a right knee wound with instability is presently 
manifested by no more than moderate recurrent subluxation or 
lateral instability.  Private medical records dated in 
November 1997, however, noted the veteran complained of 
occasional giving way and that X-rays revealed lateral tibial 
subluxation.  Lachman's and posterior drawer signs at that 
time were negative.  VA examinations in April 1996, November 
1997, November 2001, and August 2002 revealed no right knee 
instability.  Although the evidence demonstrates the veteran 
requires the use of a knee brace, apparently because of 
recurrent subluxation, the objective medical findings are not 
suggestive of severe recurrent subluxation or lateral 
instability.  Therefore, higher or "staged" ratings in 
excess of 20 percent for the veteran's service-connected 
residuals of a right knee wound with instability are not 
warranted.  

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claims.

ORDER

New and material evidence has been received to reopen the 
claims for entitlement to service connection for left and 
right shoulder disorders; to this extent the appeal is 
granted.

Entitlement to a rating in excess of 10 percent prior to 
June 29, 2000, for medial compartment osteoarthritis with 
genu varus of the right knee is denied.

Entitlement to a rating in excess of 10 percent prior to 
August 28, 1997, for residuals of a right knee wound with 
instability is denied.

Entitlement to a rating in excess of 20 percent for medial 
compartment osteoarthritis with genu varus of the right knee 
is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a right knee wound with instability is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the provisions of the 
VCAA and how it applied to his claims by correspondence dated 
in April 2001, April 2002, and October 2002.  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records show the veteran 
sustained an injury to his right arm in August 1965 when 
someone stepped on his right wrist and forearm during 
football practice.  There was tenderness over the wrist and 
moderate edema, but a full range of motion and no evidence of 
deformity.  X-rays were negative.  An October 1965 report 
noted the veteran complained of constant pain to the left 
side of the head after being hit in the left shoulder while 
playing football.  The examiner's impression was possible 
pinched nerve.  It was noted that there was no evidence of 
muscular, neurological, or osseous difficulty found, but that 
the veteran's history was suggestive of a ninth nerve 
irritation.  The veteran was discharged to practice with 
instructions for re-evaluation after practice.  The veteran's 
August 1966 separation examination revealed normal clinical 
evaluations of the spine and upper extremities.  

VA treatment records dated in June 2001 show the veteran 
complained of limitation of motion and pain to his neck and 
shoulders for over 20 years.  He attributed these symptoms to 
injuries he sustained while playing football during active 
service.  It was noted that X-rays revealed old trauma to the 
C3 vertebral body with mild compression deformity, mild 
retrolisthesis of C3 on C4, and compensatory hypertrophic 
bone changes.  X-rays of the right shoulder revealed chronic 
rotator cuff disease.  The examiner's assessment was chronic 
limited bilateral shoulder and neck mobility present for more 
than 20 years.  The Board notes there is no indication the 
June 2001 VA examiner reviewed the veteran's service medical 
records and the provided opinion does not actually attribute 
the present chronic disabilities to injuries incurred during 
active service.  Therefore, additional development is 
required prior to appellate review.

Accordingly, this case is REMANDED for the following:  

1.  The veteran should be scheduled for 
an appropriate examination for opinions 
as to whether it is as likely as not that 
he has any present left shoulder, right 
shoulder, or neck disabilities as a 
result of an injury incurred during 
active service.  The claims folder must 
be available to, and reviewed by, the 
examiner.  The examiner should reconcile 
any opinions given with the evidence of 
record, including service medical reports 
dated in August and October 1965.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


